                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JACQUELINE STEVENS,                             )
                                                 )
                             Plaintiff,          )
                                                 )   No. 18 C 5391
                     v.                          )
                                                 )   Judge Wood
 BROADCASTING BOARD OF                           )
 GOVERNORS, et al.,                              )
                                                 )
                             Defendants.         )

                           JOINT INITIAL STATUS REPORT

     The parties provide the following joint initial status report.

1.   Nature of the Case

     A.     Attorneys of Record

     Plaintiff Jacqueline Stevens is proceeding pro se.

     Defendants are represented by Assistant United States Attorney Prashant Kolluri.

     B.     Service of Process

     Stevens served a copy of her complaint on the United States Attorney’s Office for the
     Northern District of Illinois on August 13, 2018. Defendants’ response to the complaint
     is currently due on October 5, 2018. Dkt. 11. There are no parties that have not yet been
     served.

     C.     Basis for Federal Jurisdiction

     28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B)

     D.     Nature of Claims and Legal/Factual Issues

     This is a Freedom of Information Act lawsuit filed by Stevens relating to 29 FOIA requests
     sent to at least 13 federal agencies or agency components. The nature of the agency records
     requested relate to programs managing U.S. national sovereignty in the areas of
     deportation, surveillance, propaganda, and weapons production, distribution, and counter-
     terrorism. Dkt. 1, Compl. ¶ 1. Stevens alleges that defendants failed to conduct a timely
     and adequate search of agency records and unlawfully withheld records in response to her
     FOIA requests. Defendants deny the alleged FOIA violations.

     The major legal and factual issues in this case will be whether the government: (1)
     adequately searched for responsive records, and (2) withheld exempt information in
     accordance with the FOIA.

2.   Mandatory Initial Discovery Pilot Project

     This FOIA action is not subject to the MIDPP because it is exempt under Federal Rule of
     Civil Procedure 26(a)(1)(B).

3.   Case Plan

     A.     Pending Motions

     There are no pending motions, and defendants do not anticipate responding to the
     complaint by motion.

     B.     Proposed Discovery Plan

     Discovery is typically unnecessary in a FOIA case. Instead, the government will provide
     declarations to establish that it conducted an adequate search for records responsive to
     Stevens’s FOIA requests and that anything withheld was exempt under the FOIA. The
     case is likely to be resolved on summary judgment, except where the plaintiff calls into
     question the veracity of the government’s declarations. In some instances, plaintiff may
     then be granted discovery (and potentially a trial) if there are disputed factual issues as to
     the adequacy of the search or the assertion of exemptions. The parties believe this approach
     should be followed here. As such, no discovery schedule should be set, and no Rule
     26(a)(1) disclosures should be made at this time.

     Defendants request a status hearing in 30-60 days so that the government can provide the
     court and Stevens with an anticipated timeline for the release of any remaining records
     responsive to the 29 FOIA requests at issue in this case. The parties can thereafter propose
     a summary judgment briefing schedule.

     Plaintiff requests a status hearing in 30 days and that defendants communicate no fewer
     than seven days prior to that hearing the search status and time table of releases for each
     agency. This is in contemplation of a possible motion for summary judgment against
     agencies that are withholding documents in violation of the Freedom of Information Act.

     C.     Jury Demand and Trial

     There has been no jury demand, and a jury would not decide this FOIA case. The parties
     do not anticipate at this point this case going to trial and thus do not currently have an
     estimated length of trial.



                                               2
4.   Settlement

     The parties have not had any settlement discussions and do not believe that a settlement
     conference would be productive at this time.

5.   Consent to Proceed Before a Magistrate Judge

     The parties do not unanimously consent to proceed before a magistrate judge.

                                          Respectfully submitted,

                                          By: s/ Jacqueline Stevens
                                              JACQUELINE STEVENS
                                              Plaintiff

                                          JOHN R. LAUSCH, Jr.
                                          United States Attorney

                                          By: s/ Prashant Kolluri
                                              PRASHANT KOLLURI
                                              Assistant United States Attorney
                                              219 South Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 886-9085
                                              prashant.kolluri@usdoj.gov
                                              Attorney for Defendants




                                             3
